Madsen, J.
(concurring) — I would hold that a “full hearing” under chapter 26.50 RCW includes the right to cross-examine adverse witnesses. Additionally, I would hold that under the Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), balancing test, due process requires the opportunity to cross-examine in a full hearing for a one-year order of protection within the limitations of the applicable evidence rules.
¶31 In this case, however, neither Mr. nor Ms. Gourley subpoenaed N. to testify. ER 1101(c)(4) permits the court to consider hearsay in a protection order proceeding under chapter 26.50 RCW. Thus, because N. was not subpoenaed and the trial court was authorized to consider hearsay statements made by N., I agree with the result reached by the majority.
Fairhurst, J., concurs with Madsen, J.
132